


CONFIDENTIAL SEPARATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS


THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS (the
“Agreement”) is entered into by and between Charles W. Berger (“Executive”) and
Extreme Networks, Inc. (the “Company”). This Agreement will become effective on
the eighth day after it is signed by Executive (the “Effective Date”), provided
that Executive has not revoked this Agreement (by email notice to
aamadia@extremenetworks.com) prior to that date. This Agreement was presented to
Executive on April 22, 2015. Executive has 21 days from the date the Agreement
was presented to Executive to consider this Agreement.
FACTUAL RECITALS
This Agreement is entered into with respect to the following facts:
A.    Executive was employed by the Company as its Chief Executive Officer from
on or about April 25, 2013 through April 19, 2015 pursuant to an employment
letter agreement (the “Employment Agreement”) dated April 25, 2013;
B.    Executive’s employment with the Company was separated effective April 19,
2015 (the “Separation Date”);
C.    Pursuant to Executive’s Employment Agreement, Executive is entitled to
certain separation benefits provided that Executive agrees to the terms of this
Agreement and the release herein; and
D. Executive has elected to accept such separation benefits, and to terminate
employment with the Company under the terms and conditions set forth below.
Accordingly, Executive and the Company now agree as set forth below.
AGREEMENT
1.    Separation from Employment, Positions, and Offices; Cooperation. Executive
hereby confirms the cessation of his employment with the Company as Chief
Executive Officer, and from all positions and offices that he held with the
Company and/or is subsidiaries and/or affiliates effective as of the Separation
Date. Executive hereby agrees to resign from all officer and director positions
he has with the Company, its subsidiaries and/or affiliates, including, but not
limited to, his seat as a member of the Board of Directors of the Company (as
well as of the Board of Directors of any of the Company's subsidiaries or
investments). Executive further agrees that he shall promptly execute such
additional documents as are reasonably requested by the Company to evidence and
effectuate this Section 1.
Prior to and after the Separation Date, Executive agrees that he will reasonably
cooperate with the Company, its subsidiaries and affiliates, at any level, and
any of their officers, directors, shareholders, or employees: (A) to sign any
documents reasonably required to be signed while he remains in the capacity of a
director or officer of a subsidiary or affiliate of the Company including but
not limited to documents confirming Executive’s resignation as a director or
officer of the Company, and/or its

1     
        

--------------------------------------------------------------------------------



subsidiaries and/or affiliates, (B) concerning requests for information about
the business of the Company or its subsidiaries or affiliates or his involvement
and participation therein, (C) in connection with any investigation or review by
the Company or any federal, state or local regulatory, quasi-regulatory or
self-governing authority (including, without limitation, the Securities and
Exchange Commission) as any such investigation or review relates to events or
occurrences that transpired while Executive was employed by the Company and (D)
with respect to transition and succession matters. Executive’s cooperation shall
include, but not be limited to (taking into account Executive’s personal and
professional obligations, including those to any new employer or entity to which
he provides services), being available to meet and speak with officers or
employees of the Company and/or the Company's counsel at reasonable times and
locations, executing accurate and truthful documents and taking such other
actions as may reasonably be requested by the Company and/or the Company's
counsel to effectuate the foregoing. Executive shall be entitled to
reimbursement, upon receipt by the Company of suitable documentation, for
reasonable and necessary travel and other expenses which Executive may incur at
the specific request of the Company and as approved by the Company in advance
and in accordance with its policies and procedures established from time to
time.
Executive also acknowledges and agrees that in order to receive the severance
amount and benefits more fully described in Section 3 herein, Executive shall
execute a copy of the Company’s standard from of Employee Innovations and
Proprietary Rights Assignment Agreement, a copy of which has been provided to
Executive.
2.    Acknowledgment of Payment/Receipt of All Wages and Benefits. Except for
payment of expense reimbursements owed to Executive through the Separation Date,
Executive acknowledges and agrees that he has been paid in full all wages
(including, but not limited to, base salary, any applicable bonuses, and
Executive’s last paycheck which includes his regular final pay through and
including April 19, 2015), and he has received all benefits that Executive
earned during his employment with the Company. Executive understands and agrees
that he is not entitled to, and shall not receive, any further compensation or
benefits from the Company except as set forth in this Section and in Section 3
herein.
3.    Severance Consideration. Subject to Executive's execution of this
Agreement (without revocation during the seven-day revocation period described
below) and compliance with the terms of this Agreement:
A) The Company shall provide Executive with a lump sum payment, which amount
represents twelve (12) months’ current base salary, equal to $600,000, less
applicable withholding, by the later of the 15th day following the Effective
Date of this Agreement (or in the event such date falls on a weekend or holiday,
the next regular business day thereafter), and twenty-one (21) days after the
Separation Date (or in the event such date falls on a weekend or holiday, the
next regular business day thereafter) provided that this Agreement has become
effective;
B) Executive shall be entitled to acceleration of twelve (12) months of vesting
of any currently outstanding equity awards, other than any performance option,
if any, to the extent

2     

--------------------------------------------------------------------------------



it was not performance earned prior to the Separation Date as detailed and
specifically set forth in Exhibit A attached hereto; and
C) The Company shall make twelve (12) months of COBRA payments on behalf of
Executive should Executive timely elect to extend and continue COBRA for this
period for Executive’s enrolled participants as of the Separation Date.
4.    Executive’s General Release of Claims. As consideration of and in exchange
for the severance amount described in Section 3 herein, Executive and his
successors release the Company, its parents and subsidiaries, and each of those
entities' respective current and former shareholders, investors, directors,
officers, employees, agents, accountants, attorneys, tax advisors, insurers,
legal successors and assigns, of and from any and all claims, actions and causes
of action, whether now known or unknown, which Executive now has, or at any
other time had, or shall or may have against those released parties based upon
or arising out of any matter, cause, fact, thing, act or omission whatsoever
occurring or existing at any time up to and including the date on which
Executive signs this Agreement, including, but not limited to any claim arising
out of his employment with and/or separation from the Company, including, but
not limited to, any claims for breach of express or implied contract; wrongful
termination; constructive discharge; discrimination; harassment; retaliation;
fraud; defamation; infliction of emotional distress; any and all claims arising
under the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Fair Labor
Standards Act, the Americans with Disabilities Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, The Family Medical
Leave Act, the Rehabilitation Act of 1973, The Worker Adjustment and Retraining
Notification Act, the Immigration and Nationality Act, the Employee Retirement
Income Security Act of 1974, the National Labor Relations Act, the California
Fair Employment and Housing Act, the California Family Rights Act, the
California Family and Medical Leave law, or the California Labor Code, , all as
amended; and any claim or damage arising out of Executive’s employment with
and/or separation from the Company under any common law theory, or any federal,
state or local law, statute or ordinance not expressly referenced above;
provided, however, that nothing in this Agreement prevents Executive from
filing, cooperating with, or participating in any proceeding before the EEOC or
a State Fair Employment Practices Agency except that Executive acknowledges that
he may not be able to recover any monetary benefits in connection with any such
claim. Notwithstanding the above release of claims, it is expressly understood
that this release does not apply to, and shall not be construed as, a waiver or
release of any claims or rights that cannot lawfully be released by private
agreement. This release of claims shall not affect Executive's existing
indemnity rights from the Company (whether pursuant to contract or statute,
including, but not limited to, his indemnity rights pursuant to California Labor
Code section 2802), which rights shall remain in full force and effect. In
addition, the above release of claims, is not intended to apply to or impact any
continuing obligations the Company may have related to Executive's 401(k).
Notwithstanding anything to the contrary in this Agreement, Employee shall
continue to be indemnified for his actions taken while in service to the Company
to the same extent as other then-current or former directors and officers of the
Company under the Company’s certificate of incorporation and bylaws, the
director and officer indemnification agreement between Employee and the Company,
if any, (a “Separate Indemnity Agreement”) and Employee will continue to be
covered by the Company’s directors and officers liability insurance policy as in
effect from time to time to the same extent as other then-current or former
directors and officers of the Company, each subject to the requirements of the
laws of the State of Delaware.

3     

--------------------------------------------------------------------------------



Executive on behalf of himself and his successors, agrees not to sue or file any
claims seeking monetary recovery from any of the released parties based upon any
claim released by this Agreement.
5.    Company’s General Release of Claims. Executive represents and warrants
that he is not aware of any facts or circumstances which would give rise to any
claim that the Company would have against him, or that any third-party would
have against the Company based upon any action (or failure to act) or statement
(or failure to disclose) made by him during the course of his employment with
the Company. In reliance upon such representation and warranty, and in
consideration for the releases and promises given by Executive herein, the
Company, its parents and subsidiaries, and each of those entities' successors
and assigns, hereby fully and forever releases and discharges Executive and his
successors from any and all claims, actions and causes of action, whether now
known or unknown, which the Company now has, or at any other time had, or shall
or may have against those released parties based upon or arising out of any
matter, cause, fact, thing, act or omission whatsoever occurring or existing at
any time up to and including the date on which the Company signs this Agreement,
including, but not limited to, any claims related in any way to the employment
relationship between the Company and Executive and the termination of that
employment relationship. The Company understands and agrees that this release is
a full and complete waiver of all claims.
6.    Civil Code Section 1542 Waiver. The parties acknowledges that they have
read section 1542 of the Civil Code of the State of California, which states in
full:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
The parties waive any rights that they have or may have under section 1542 (or
any similar provision of the laws of any other jurisdiction) to the full extent
that they may lawfully waive such rights pertaining to this general release of
claims, and affirms that they are releasing all known and unknown claims that
have or may have against the respective released parties listed in Sections 4
and 5 above.
7.    Waiver of Rights under the Age Discrimination in Employment Act. Executive
is over the age of forty (40) years, and in accordance with the Age
Discrimination in Employment Act and Older Workers' Benefit Protection Act
(collectively, the "Act"), Executive acknowledges that:
(i) He has been advised in writing to consult with an attorney prior to
executing this Release, and has had the opportunity to do so;
(ii) He is aware of certain rights to which he may be entitled under the Act;
(iii) In exchange for executing this Release, Executive will receive severance
pay to which he would otherwise not be entitled, and in addition to the
compensation and benefits that he earned as an employee of the Company;
(iv) By signing this Agreement, he will not waive rights or claims under the Act
which may arise after the execution of this Agreement;

4     

--------------------------------------------------------------------------------



(v) He has been given a period of at least 21 days to consider this Release, and
understands that if he does not sign this Agreement he will not receive the
severance pay described in Section 3 of this Agreement; and
(vi) Executive further acknowledges that he has a period of seven days from the
date of execution in which to revoke this Release by email notice to Allison
Amadia at aamadia@extremenetworks.com. In the event Executive does not exercise
his right to revoke this Agreement, the Agreement shall become effective on the
date immediately following the seven-day revocation period described above.
8.    Agreement Not To Assist With Other Claims. Executive agrees that he shall
not, at any time in the future, encourage any current or former Company
employee, or any other person or entity, to file any legal or administrative
claim of any type or nature against the Company or any of its officers or
employees. Executive further agrees that he shall not, at any time in the
future, assist in any manner any current or former Company employee, or any
other person or entity, in the pursuit or prosecution of any legal or
administrative claim of any type or nature against the Company or any of its
officers or employees. This Section shall not apply to the Executive's
participation in any legal or administrative proceeding pursuant to a
duly-issued subpoena or other compulsory legal process.
9.    Prior Agreement and Return of Company Property. Executive acknowledges and
agrees that he shall continue to be bound by and comply with the terms of any
proprietary rights, assignment of inventions, and/or confidentiality agreements
between the Company and Executive, a copy of each having been provided to
Executive at his request. To the extent that he has not already done so, by the
Separation Date, Executive will promptly return to the Company, in good working
condition, all Company property and equipment that is in Executive's possession
or control, including, but not limited to, any PDAs, files, records, computers,
computer equipment, cell phones, credit cards, keys, programs, manuals, business
plans, financial records, and all documents (whether in paper, electronic, or
other format, and all copies thereof) that Executive prepared or received in the
course of his employment with the Company.
10.    Confidentiality. The parties shall keep confidential and not disclose the
terms of this Agreement, the contents of any negotiations that led to this
Agreement, and/or the fact or amount of any payments made hereunder. However,
nothing in this Agreement shall prohibit the Company from making such
disclosures as are necessary to individuals, including but not limited to board
members, officers, agents, employees, attorneys, auditors, accountants, and/or
tax preparers, who have a reasonable need to know and/or to effectuate the terms
of this Agreement, provided that the Company also informs the recipient(s) of
the disclosure that the information is confidential. In addition, nothing in
this Agreement shall prohibit the Company from making such disclosures as are
required by law and/or by any regulatory agency, including but not limited to,
any and all disclosures required pursuant to SEC reporting and other
regulations. Nothing in this Agreement shall prevent Executive from making such
disclosures as are necessary to his spouse, attorneys, auditors, accountants,
and tax preparers, provided that Executive also informs the recipient of the
disclosure that the information is confidential. The covenants of
confidentiality set forth in this Agreement are material terms hereof, and for
the breach thereof, any aggrieved party will be entitled to pursue damages and
seek injunctive relief.

5     

--------------------------------------------------------------------------------



Executive acknowledges that during his employment with the Company he received
and/or obtained Confidential Information and Third Party Information as those
terms are defined below. Executive represents that at all times during the term
of his employment he held in strictest confidence, and did not use, except for
the benefit of the Company any Confidential Information of the Company.
Executive agrees that he will continue to keep confidential and not to use for
the benefit of any person or entity all non-public information about the Company
or third parties that he acquired during the course of his employment with the
Company, including without limitation any Confidential Information or Third
Party Information. Executive acknowledges that “Confidential Information“ means
any Company personnel information, employee information, proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, pricing, markets,
software, processes, marketing, finances or other business information obtained
by Executive and/or disclosed to Executive by the Company either directly or
indirectly in writing or orally. Executive further acknowledges that
Confidential Information does not include any of the foregoing items, which have
become publicly known and made generally available through no wrongful act of
Executive or of others who were under confidentiality obligations as to the item
or items involved or improvements or new versions thereof.
Executive acknowledges that the Company has received from third parties their
confidential or proprietary information subject to a duty on the part of the
Company to maintain the confidentiality of such information (“Third Party
Information”). Executive represents that he has held all such confidential or
proprietary information in the strictest confidence and agrees not to disclose
any Third Party Information to any person, firm or corporation or to use it.
Nothing in this Agreement is intended to waive or release Executive from any and
all obligations to the Company under any confidentiality, proprietary
information or non-disclosure agreement, or any obligation created by statutory
or common law to protect any intellectual property or proprietary information of
the Company and/or its employees.
11.    Non-Disparagement. Executive agrees that he will not make any disparaging
statements about the Company, or any of its services, products, officers,
directors, employees, customers, or channel partners except to the extent that
such statements are made truthfully in response to a duly-issued subpoena or
other compulsory legal process. The Company agrees that it will direct its
officers, directors, and managers not to make any disparaging statements about
the Executive, or any of his work product, except to the extent that such
statements are made truthfully in response to a duly issued subpoena or other
compulsory legal process. The covenants of non-disparagement set forth in this
Agreement are material terms hereof, and for the breach thereof, any aggrieved
party will be entitled to pursue damages and seek injunctive relief.
12.    Non-Solicitation. Executive agrees that for a period of two years
following the Separation Date, he will not, on behalf of himself or any other
person or entity, directly or indirectly solicit any employee of the Company to
terminate his/her employment with the Company.
13.    Section 409A Compliance. The Company intends that income provided to the
Executive pursuant to this Agreement will not be subject to taxation under
Section 409A of the Internal Revenue Code (“Section 409A”). The provisions of
this Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A of the Code. However, the Company does

6     

--------------------------------------------------------------------------------



not guarantee any particular tax effect for income provided to the Executive
pursuant to this Agreement. In any event, except for the Company's
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to the Executive, the Company shall not be
responsible for the payment of any applicable taxes incurred by the Executive on
compensation paid or provided to the Executive pursuant to this Agreement. In
the event that any compensation to be paid or provided to Executive pursuant to
this Agreement may be subject to the excise tax described in Section 409A, the
Company may delay such payment for the minimum period required in order to avoid
the imposition of such excise tax. To the extent any payment under this
Agreement may be classified as a “short-term deferral” within the meaning of
Section 409A, such payment shall be deemed a short-term deferral, even if it may
also qualify for an exemption from Section 409A under another provision of
Section 409A.
14.    Equity. Except for the acceleration of vesting as set forth in Section 3
herein (i) vesting of Executive’s option shares and/or restricted stock shall
cease effective the Separation Date and (ii) Executive's rights with respect to
the exercise the vested options and shares shall continue to be governed by and
subject to the terms and conditions of the related stock option and/or
restricted stock unit agreement or any other applicable equity plans/agreements
under which they were granted.
15.    No Admission. This Agreement shall never be considered at any time or for
any purpose as an admission of liability by any party hereto, or that any party
or person referred to herein in this Agreement acted wrongfully with respect to
any other party or person.
16.    Governing Law. This Agreement shall be interpreted in accordance with and
governed by the laws of the State of California.
17.    Severability. If any provision of this Agreement is deemed invalid,
illegal, or unenforceable, that provision will be modified so as to make it
valid, legal, and enforceable, or if it cannot be so modified, it will be
stricken from this Agreement, and the validity, legality, and enforceability of
the remainder of the Agreement shall not in any way be affected. This Agreement
shall be binding upon, and shall inure to the benefit of, the parties and their
respective successors, assigns, heirs and personal representatives.
18.    Dispute Resolution. In the event of any disputes or claims between the
parties, including, but not limited to, any claims that are based upon or arise
out of this Agreement or any alleged breach of this Agreement, the parties agree
that all such disputes or claims shall be resolved by binding arbitration in the
manner described in the Employment Agreement.
19.    Entire Agreement and Modification. This Agreement, along with any
agreements described herein, constitute the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior negotiations
and agreements between the parties, whether written or oral, including the
Employment Agreement, which agreements are hereby terminated and of no further
legal force or effect. However, nothing in this agreement shall waiver or
release any proprietary rights, assignment of inventions, and/or confidentiality
agreements between the Company and Executive, including, but not limited to
Executive’s Employee Innovations and Proprietary Rights Assignment Agreement,
which agreements shall remain in full force and effect. This Agreement may not
be modified or amended except by a document signed by an authorized officer of
the Company and Executive.

7     

--------------------------------------------------------------------------------



20.     Execution in Counterparts. This Agreement may be executed in one or more
counterparts, any one of which shall be deemed to be the original even if the
others are not produced. Furthermore, facsimile or electronic format signatures
shall be enforceable as originals.


EXECUTIVE ACKNOWLEDGES THAT HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS (AS DESCRIBED ABOVE IN
SECTIONS 4 AND 6) HE HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS
AGREEMENT. EXECUTIVE UNDERSTANDS THAT HE MAY HAVE UP TO 21 DAYS TO CONSIDER THIS
AGREEMENT, THAT HE MAY REVOKE IT AT ANY TIME DURING THE 7 DAYS AFTER HE SIGNS
IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL THAT 7-DAY PERIOD HAS PASSED.
EXECUTIVE ACKNOWLEDGES THAT HE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY
AND VOLUNTARILY IN EXCHANGE FOR THE SEVERANCE AMOUNT DESCRIBED IN SECTION 3,
WHICH HE WOULD NOT OTHERWISE BE ENTITLED TO RECEIVE.
AGREED:


Date:
April 29, 2015
 
/s/ Charles W. Berger
 
 
 
Charles W. Berger


 
 
EXTREME NETWORKS, INC.
Date:
April 29, 2015
By:
/s/ Kenneth Arola
 
 
Name:
Kenneth Arola
 










Date: ______________________________


Title:
Executive Vice President, Chief Financial Officer, and Chief Accounting Officer
















8     

--------------------------------------------------------------------------------




EXHIBIT A


Grant Number
Description
Grant Date
Plan/Type
Shares
Price
Exercised/ Released
Vested as of 04/19/2015
Shares that will vest if this Agreement becomes effective
Total vested shares if this Agreement becomes effective
________
_____________
_________
__________
_________________
___________
_______________
_______________
_______________
_______________
 
 
 
 
 
 
 
 
 
 
151707
New Hire Option Grant
05/02/2013
2005/NQ
900,000


$3.1700


0
431,250
225,000
656,250
A151708
New Hire Performance Option Grant
05/02/2013
2005/NQ
300,000


$3.1700


0
225,000
75,000
300,000
B151708
New Hire Performance Option Grant
05/02/2013
2005/NQ
300,000


$3.1700


0
212,500
87,500
300,000
C151708
New Hire Performance Option Grant
05/02/2013
2005/NQ
300,000


$3.1700


0
200,000
100,000
300,000
 
 
 
 
_________________
 
_______________
_______________
_______________
_______________
 
 
 
 
1,800,000
 
0
1,068,750
487,500
1,556,250
 
 
 
 
 
 
 
 
 
 
A160627
Executive MSU Grant
01/01/2015
2013/PSU
55,016


$0.0000


0
0
0
0
B160627
Executive MSU Grant
01/01/2015
2013/PSU
55,017


$0.0000


0
0
0
0
C160627
Executive MSU Grant
01/01/2015
2013/PSU
55,017


$0.0000


0
0
0
0
 
 
 
 
_________________
 
_______________
_______________
_______________
_______________
 
 
 
 
165,050
 
0
0
0
0
 
 
 
 
 
 
 
 
 
 
160367
Executive Long Term Incentive RS Grant
02/07/2014
2013/RSU
280,000


$0.0000


95,200
95,200
92,400
187,600
160623*
Executive Retention RSU Grant
01/30/2015
2013/RSU
70,000


$0.0000


0
0
70,000
70,000
 
 
 
 
_________________
 
_______________
_______________
_______________
_______________
 
 
 
 
350,000
 
95,200
95,200
162,400
257,600
 
 
 
 
 
 
 
 
0
 
 
 
 
 
_________________
 
_______________
_______________
_______________
_______________
 
 
 
 
2,315,050
 
95,200
1,163,950
649,900
1,813,850




9     
        